Citation Nr: 0706295	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-17 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1989 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision 
that denied service connection for PTSD.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The Board finds that further action on this claim for service 
connection for PTSD is warranted.  

The RO's rating decision on appeal denied service connection 
for PTSD because there was no diagnosis of PTSD of record.  
The veteran thereupon submitted a letter by Dr. E.W.H. 
diagnosing PTSD, after which the RO issued a Statement of the 
Case (SOC) that denied service connection because of no 
verified in-service stressor.  

The veteran's claimed in-service stressor is exposure to the 
sight and smell of dead bodies on the "Highway of Death" in 
Iraq.  This stressor is supported by a "buddy statement" 
from veteran J.C.J., received in January 2005.  

The Board considers the "buddy statement" to be 
satisfactory verification of the non-combat stressor claimed 
by the veteran.   See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

Whereas the veteran has presented a competent diagnosis of 
PTSD and credible supporting evidence that the in-service 
stressor occurred, he has presented a prima facie case for 
service connection and should be afforded a VA examination at 
this point to determine whether there is a link between the 
verified stressor and his diagnosed PTSD.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that the sufficiency of the stressor is a 
medical determination, and adjudicators may not render a 
determination on this point without independent medical 
evidence.  West (Carlton), supra.  

Accordingly, the RO should arrange for the appellant to 
undergo VA examination by a psychiatrist at an appropriate VA 
medical facility in order to obtain a definitive medical 
opinion as to whether the veteran's verified in-service 
stressor is sufficient to be the cause of current PTSD.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ask the veteran to provide sufficient 
information, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence pertaining to the 
claim.  The RO should advise the veteran 
of the respective duties of VA and the 
claimant to provide evidence, and should 
ask the veteran to submit all pertinent 
evidence in his possession that is not 
already of record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

2.  The veteran should be scheduled for 
VA examination by a psychiatrist at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
psychiatrist designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether the veteran's verified in-service 
stressor (exposure to sights and smells of 
dead bodies along the "Highway of Death" 
in Iraq), alone, is sufficient to be the 
cause of current PTSD.  

The examiner should set forth all 
examination findings and diagnoses, along 
with the complete rationale for all 
conclusions reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.321(b)(1). 

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate Supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


